Citation Nr: 1241849	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right round hole of retina without detachment.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with right leg sciatica.  

3.  Entitlement to an initial rating in excess of 10 percent for left ankle tendonitis status post fracture and surgery with scars.  

4.  Entitlement to an initial rating in excess of 10 percent for right thumb status post fracture to the first proximal phalanx.   


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to September 2008.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, denied service connection for right round hole of retina without detachment, and granted service connection and assigned a 10 percent rating for left ankle tendonitis status post fracture and surgery with scars and 0 percent (noncompensable) ratings for degenerative joint disease of the lumbar spine with right leg sciatica and right thumb status post fracture to the first proximal phalanx, each effective October 1, 2008.  In September 2009, the Veteran filed a notice of disagreement (NOD) with the denial of service connection and with the initial disability ratings assigned.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

Because the Veteran disagreed with the initial ratings assigned following the award of service connection for each disability under consideration, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted higher ratings of 10 percent for degenerative joint disease of the lumbar spine with right leg sciatica and right thumb status post fracture to the first proximal phalanx, each effective October 1, 2008, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Virtual VA paperless claims processing system was utilized in this case.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Although the Veteran had a right round hole of retina without detachment in service, competent, persuasive evidence does not support a finding that the Veteran currently has a right round hole of retina without detachment.  

3.  Since the October 1, 2008, effective date of the award of service connection, the Veteran's degenerative joint disease of the lumbar spine with right leg sciatica has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion greater than 120 degrees, and no muscle spasm or guarding severe enough to result in abnormal gait or spinal contour; separately ratable neurological impairment has not been shown.

4.  Since the October 1, 2008, effective date of the award of service connection, the Veteran's left ankle tendonitis status post fracture and surgery with scars has been manifested by moderate limitation of motion; separately ratable scar impairment has not been shown.  

5.  As the Veteran is right-handed, his service-connected right thumb status post fracture to first proximal phalanx affects his major upper extremity.  

6.  Since the October 1, 2008, effective date of the award of service connection, the Veteran's right thumb status post fracture to first proximal phalanx has been manifested by degenerative joint disease with full range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right round hole of retina without detachment are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012). 

2.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with right leg sciatica are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1-4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised Diagnostic Codes 5235-5243(as in effect since September 26, 2003)). 

3.  The criteria for an initial rating in excess of 10 percent for left ankle tendonitis status post fracture and surgery with scars are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1-4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5024-5271 (2012).

4.  The criteria for an initial rating in excess of 10 percent for right thumb status post fracture to first proximal phalanx are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1-4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5228 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In initial rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for right round hole of retina without detachment and what were then claims for service connection for left ankle tendonitis status post fracture and surgery with scars, degenerative joint disease of the lumbar spine with right leg sciatica, and right thumb status post fracture to the first proximal phalanx.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  In the July 2008 letter, the RO also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini), and provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  The January 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the July 2008 letter-which meets Pelegrini's and Dingess/Hartman's content of notice requirements-also meets the VCAA's timing of notice requirement with respect to the claim for service connection.  

After the awards of service connection, and the Veteran's disagreement with the initial ratings assigned, the SOC set forth the criteria for higher ratings for spine, ankle, and thumb disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).  After issuance of the SOC, and opportunity for the Veteran to respond, the February 2011 supplemental SOC (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records and reports of VA examination dated in September 2008, October 2008, and July 2010.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any of the claims, prior to appellate consideration, is required.

As noted above, the Veteran was afforded VA eye evaluations in October 2008 and July 2010.  During that evaluation, no diagnosis of right round hole of retina without detachment was rendered.  For reasons explained below, the Board finds that there is no duty to obtain an additional medical opinion in connection with the claim for service connection on appeal. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for right round hole of retina without detachment is not warranted. 

Service treatment records show that in December 2006, the Veteran was diagnosed and treated for round hole of retina without detachment.  He was found to be cleared for refractive surgery.  In January 2007, the Veteran underwent excimer laser photorefractive keratectomy.  Subsequent to the Veteran's surgery, service treatment records show that he had myopia, regular astigmatism, and presbyopia.  During his June 2008 separation examination, the Veteran was noted to have corrective lenses as well as a round hole of retina without detachment.  In an August 2008 treatment report, the Veteran's list of active problems included myopia, presbyopia, regular astigmatism, round hole of retina without detachment, vitreous floaters of the left eye, and hypermetropia.  

The evidence does confirm that the Veteran had right round hole of retina without detachment in service.  However, that fact notwithstanding, the claim for service connection must nonetheless fail. 

In this case, competent, persuasive evidence does not establish that the Veteran currently suffers from right round hole of retina without detachment.  Notably, the Veteran has not submitted any medical evidence of treatment for right round hole of retina without detachment.  Rather, the Veteran indicated during his October 2008 VA eye examination that he was not receiving treatment for his round hole of retina, nor was he experiencing any problems from it.  Moreover, on VA eye evaluation in both October 2008 and July 2010, the Veteran made no complaints of any visual symptoms, and the VA examiners found no retinal hole in either eye.  The examiners concluded that the Veteran's vision was adequate for sedentary work.    

Moreover, even if the Board was to assume, arguendo, that the Veteran's July 2008 claim for service connection for right round hole of retina without detachment, is in and of itself, tantamount to an assertion that he experiences current symptoms associated with right round hole of retina without detachment and/or has experienced such symptoms since service, such would not provide persuasive support for the claim.  In this regard, the Board reiterates that although the Veteran had right round hole of retina without detachment in service, any such assertion that he has continuously experienced such symptoms since service would not be deemed credible when considered in light of other statements of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  

While the Veteran would be competent to report symptoms of vision problems, on two occasions since the filing of his current July 2008 claim, he has specifically denied experiencing any complaints of visual symptoms or problems related to a right round hole of retina without detachment- once in October 2008, and once in July 2010.  Notably, both denials were in the context of evaluations performed in conjunction with the claim for service connection.  In weighing the Veteran's denials of visual or other eye problems made in October 2008 and July 2010 against his July 2008 claim for service connection, the Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The Board, therefore, assigns these denials of visual or other eye problems more probative weight than any reports of visual or other eye problems made in connection with, or, presumed by the filing of, the Veteran's July 2008 claim for service connection.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to evidence is within the province of the Board).

Here, there is no competent, persuasive evidence to support a finding that the Veteran currently has a right round hole of retina without detachment.  As indicated above, although he was afforded VA eye evaluations in October 2008 and July 2010, no VA medical opinion regarding the Veteran's claim for service connection for right round hole of retina without detachment has been obtained in this case.  On these facts, however, no further examination or other effort to obtain any such opinion is required in connection with the claim.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion in connection with the claim.  As indicated, competent, persuasive evidence simply does not establish that the Veteran has a current right round hole of retina without detachment, or credible persistent or recurrent symptoms of a right round hole of retina without detachment.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, persuasive evidence does not establish a disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

For all the foregoing reasons, service connection for right round hole of retina without detachment must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as competent, persuasive evidence simply does not support the required elements of the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Degenerative Joint Disease of the Lumbar Spine With Right Leg Sciatica

Historically, in July 2008, the Veteran filed a claim for service connection for degenerative joint disease of the lumbar spine with right leg sciatica.  The RO granted the claim in a January 2009 rating decision, and assigned an initial 0 percent rating for the lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective October 1, 2008 (the first day following the Veteran's discharge from service).  Subsequently, in a February 2011 rating decision, the RO awarded a higher initial rating of 10 percent for degenerative joint disease of the lumbar spine with right leg sciatica, effective October 1, 2008.  

The lumbar spine disability is rated as 10 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).  

Effective September 26, 2003, VA's rating schedule provides that degenerative joint disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent where disability of the thoracolumbar spine shows that forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for disability of the thoracolumbar spine where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a.  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V. 

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the October 1, 2008 effective date of the award of service connection has the Veteran's service-connected  lumbar spine disability warranted a rating higher than the initial 10 percent rating assigned.  

Historically, the Veteran experienced low back pain during physical training in service.  He also noted about 20 to 25 parachute jumps in service which caused him to have low back pain.  He recalled being diagnosed with lumbar strain in service and being prescribed Motrin as well as undergoing physical therapy.  He denied having any epidural injections or surgeries to his low back.  

During a September 2008 VA examination, the Veteran complained of low back pain that occasionally radiated generally down the course of the right sciatic nerve.  He reported that he was pain free if he sat and did nothing else.  He stated that he had occasional stiffness but denied any fatigability, poor endurance, or weakness.  He indicated that he had not had any surgery, injection therapy, or assistive devices.  He maintained that he was able to carry out his usual occupation and missed no days of work in the past year due to his low back.  His ability to sit, walk, run, and climb stairs was not affected.  He reported that standing was difficult but not limited because he did what he had to do.  The Veteran complained of flare-ups occurring once a year and lasting up to 3 days at a time.  He treated the flare-ups with Ibuprofen, which did help his condition.  He denied any incapacitating episodes requiring physician-ordered bed rest over the past year.  

On examination, the Veteran walked in a perfectly normal fashion and demonstrated a normal gait.  He used no assistive devices and was able to sit, stand, and change body position in a normal fashion.  There was no tenderness or muscle spasm of the lumbar spine.  Range of motion testing revealed 90 degrees flexion, 30 degrees extension, and 30 degrees lateral flexion and rotation bilaterally.  All ranges of motion were not reduced by resistance or repetition, and there was no shortening of duration.  Post range of motion testing, there was no tenderness, muscle spasm, weakness, or increased discomfort.  There was also no evidence of motor or sensory deficit in the lower extremities.  An X-ray of the lumbar spine revealed mild degenerative joint disease.  The Veteran was diagnosed with lumbosacral strain with right leg sciatica and mild degenerative joint disease.  The examiner found no change in range of motion upon repetitive testing and no additional loss of range of motion due to pain, weakness, impaired endurance, incoordination, instability, or flare-ups.  

During a July 2010 VA examination, the Veteran complained of daily achy low back pain that was a 5/10 in severity.  He reported that the pain was intermittent and could last between 30 minutes to an hour.  He stated that he had occasional radiation of pain to his anterior thigh and knee but not to his right foot.  He also indicated that he had weakness, stiffness, and flare-ups that occurred twice a year and lasted about 3 days.  He maintained that during flare-ups, his pain increased to an 8/10 in severity.  His flare-ups occurred if he lifted weights or worked long hours.  He reported that he had not missed any days of work in the last year due to his low back disability, and he denied any incapacitating episodes requiring any physician-ordered bed rest.  The Veteran's driving, sitting, standing, walking, and lifting were limited due to his low back pain.  

On examination, the Veteran demonstrated normal gait, tandem gait, heel walking, and toe walking.  Deep tendon reflexes were 2+ and symmetric at the patellar and Achilles tendons with toes down going bilaterally.  Sensation was intact to vibration, temperature, pinprick, and light touch throughout the lower extremities.  Strength was also normal in the lower extremities.  Muscle tone was normal, and there was no atrophy, tremor, or fasciculations.  The lumbar spine had no decrease in the usual lumbar lordosis or palpable muscle spasm.  There was tenderness to palpation over the paraspinals/facet joints or the sacroiliac joints bilaterally.  Straight leg raise was negative for radicular pain bilaterally.  Range of motion testing revealed 115 degrees flexion without pain and 130 degrees flexion with pain, 30 degrees extension without pain and 40 degrees extension with pain, 50 degrees left lateral flexion without pain and 60 degrees left lateral flexion with pain, 45 degrees right lateral flexion without pain and 55 degrees right lateral flexion with pain, 50 degrees left lateral rotation without pain and 60 degrees left lateral rotation with pain, and 45 degrees right lateral rotation without pain and 60 degrees right lateral rotation with pain.  There was no significant change in range of motion following repetitive testing, and so there was no additional loss of range of motion due to pain, weakness, impaired endurance, incoordination, or instability.  An X-ray of the lumbar spine revealed moderate to severe narrowing of the disc space at L5-S1 and small anterior osteophytes at all levels.  There was also mild degenerative change of the posterior elements at the lower levels.  Pedicles were intact.  The Veteran was diagnosed with lumbosacral degenerative disc disease with right sciatica.  The examiner found that there was painful and mild limitation of range of motion, evidence of severe narrowing of disc space at L5-S1 on X-ray, and no evidence of lumbosacral radiculopathy.  She noted the normal motor and sensory examinations as well as the negative straight leg raise on examination bilaterally.  

As noted above, under the General Rating Formula, the next higher, 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, there is no evidence of any muscle spasm or guarding severe enough to result in any abnormal gait or spinal contour.  Additionally, there is no evidence that forward flexion of the Veteran's thoracolumbar spine has been limited to between 30 to 60 degrees.  As noted above, the September 2008 VA examination revealed that the Veteran had full range of motion of the lumbar spine, and the July 2010 VA examination shows that the Veteran was able to flex the lumbar spine to 115 degrees without pain, and to 130 degrees with pain.  Thus, the evidence does not demonstrate forward flexion of the thoracolumbar spine to between 30 to 60 degrees.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  Finally, the evidence does not show that the combined range of motion of the lumbar spine is less than 120 degrees.  As previously noted, the September 2008 VA examination revealed full range of motion of the lumbar spine, and the July 2010 VA examination shows 115 degrees flexion without pain and 130 degrees flexion with pain, 30 degrees extension without pain and 40 degrees extension with pain, 50 degrees left lateral flexion without pain and 60 degrees left lateral flexion with pain, 45 degrees right lateral flexion without pain and 55 degrees right lateral flexion with pain, 50 degrees left lateral rotation without pain and 60 degrees left lateral rotation with pain, and 45 degrees right lateral rotation without pain and 60 degrees right lateral rotation with pain.  Thus, the evidence does not demonstrate combined range of motion less than 120 degrees.   

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  While the Veteran has subjective complaints of pain radiating to the lower extremities, and in particular to the right lower extremity, neurological testing on examination has been within normal limits, and a diagnosis of radiculopathy was not confirmed.  In fact, the September 2008 VA examiner found no evidence of motor or sensory deficit in the lower extremities while the July 2010 VA examiner specifically commented that there was no evidence of lumbosacral radiculopathy because the Veteran had normal motor and sensory examinations as well as negative straight leg raise bilaterally.  As such, the Board finds that there is no basis for assignment of any  separate, compensable rating for neurological impairment associated with service-connected lumbar spine disability. 

Further, although the rating criteria sets forth rating criteria for Intervertebral Disc Syndrome (IDVS) Based on Incapacitating episodes, here, the disability also has not been shown to involve IVDS at any point pertinent to this appeal. 

The Board also notes that, in reached the above-noted determinations, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's degenerative joint disease of the lumbar spine with right leg sciatica.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As indicated above, the persuasive evidence indicates that the Veteran's degenerative joint disease of the lumbar spine with right leg sciatica is consistent with the initial 10 percent rating assigned. 

Under the circumstances of this case, the Board finds that, since the effective date of the award of service connection, the Veteran's degenerative joint disease of the lumbar spine with right leg sciatica has not met the criteria for the next higher, 20 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.  

For all the foregoing reasons, there is no basis for staged rating of the Veteran's degenerative joint disease of the lumbar spine with right leg sciatica, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Left Ankle Tendonitis Status Post Fracture and Surgery with Scars

Historically, in July 2008, the Veteran filed a claim for service connection for left ankle tendonitis status post fracture and surgery with scars.  The RO granted the claim in a January 2009 rating decision, and assigned an initial 10 percent rating for the left ankle disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024-5271, effective October 1, 2008 (the first day following the Veteran's discharge from service).    

The Veteran's left ankle tendonitis status post fracture and surgery with scars has been rated under Diagnostic Code 5024-5271.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code refers to tenosynovitis (Diagnostic Code 5024) rated on the basis of limitation of motion of affected parts (in this case, Diagnostic Code 5271) as degenerative arthritis (Diagnostic Code 5003).  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5271 pertains to limited motion of the ankle.  Under that diagnostic code, ankle disability with moderate limitation of motion warrants a 10 percent rating.  A 20 percent rating is assigned for ankle disability with marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.     

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the October 1, 2008 effective date of the award of service connection has the left ankle disability warranted a rating higher than the initial 10 percent rating assigned.  

Historically, the Veteran fractured his left ankle and tibia and fibula in a January 2006 parachute jump during service.  He sustained left bimalleolar fractures and underwent an open reduction internal fixation (ORIF).  He has 4 pins in the tibia, but there is no history of injection therapy or the use of assistive devices.  

During a September 2008 VA examination, the Veteran complained of left ankle stiffness that was a 3/10 in severity when present.  He denied any locking, swelling, or instability.  He reported that he was pain free when he was inactive and not bearing any weight.  He could dress, undress, eat, write, and drive without assistance, and his standing, walking, sitting, running, lifting, and climbing stairs were unaffected as far as his left ankle and tibia and fibula fracture were concerned.  He stated that he was able to carry out his usual occupation and missed no days of work in the past year due to his left ankle.  His gait was normal, and he used no assistive devices.  He indicated that he had flare-ups on an activity-dependent basis that lasted anywhere from hours to days.  He treated his flare-ups with Ibuprofen, which did help his condition.  

On examination, the Veteran walked in a perfectly normal fashion and demonstrated a normal gait.  He used no assistive devices and was able to sit, stand, and change body position in a normal fashion.  His left ankle had minimal tenderness without swelling.  Range of motion testing revealed 15 degrees dorsiflexion and 30 degrees plantar flexion.  There was pain on range of motion but without reduction of range of motion against resistance or with repetition.  The Achilles tendon was normally positioned.  There was no evidence of abnormal weightbearing or excess callus formation.  Post range of motion testing, there was increased tenderness, swelling, and weakness.  However, there was no change in range of motion upon repetitive testing and no additional loss of range of motion due to pain, weakness, impaired endurance, incoordination, instability, or flare-ups.  

The examiner described a scar on the medial aspect of the left ankle that measured 8 centimeters X 3 millimeters.  The scar was somewhat more pallid than the surrounding tissue.  There was a second pallid scar on the lateral aspect of the ankle that measured 10 centimeters X 2 to 3 millimeters.  Both scars had slightly irregular texture and margins and minimal adhesion to the underlying tissue.  There was no elevation, depression, keloid, redness, increase in local heat, or drainage identified in either scar.  An X-ray of the left tibia and fibula revealed postsurgical changes of two screws traversing a healed fracture of the medial malleolus without significant deformity, two screws within the distal fibula with no significant fracture deformity, and a small nonspecific ossicle anterior to the distal tibia.  The Veteran was diagnosed with status post fracture, left ankle, tibia/fibula, with residual tendonitis.  

During a July 2010 VA examination, the Veteran reported that he had not missed any days of work in the last year due to his left ankle disability.  He complained of a daily, achy type of left ankle pain that was a 3/10 in severity.  He stated that it was more like discomfort than actual pain.  He indicated that his ankle was sensitive to hot and cold exposure.  He maintained that the left ankle pain was continuous and located in the medial and lateral malleolus.  He also reported having stiffness and swelling.  He stated that if he stood or walked for more than 60 minutes, his left ankle would be sore.  He could also run for only 30 minutes before getting left ankle pain.  

On physical examination, the Veteran demonstrated normal gait, tandem gait, heel walking, and toe walking.  Deep tendon reflexes were 2+ and symmetric at the patellar and Achilles tendons with toes down going bilaterally.  Sensation was intact to vibration, temperature, pinprick, and light touch throughout the lower extremities.  Strength was also normal in the lower extremities.  Muscle tone was normal, and there was no atrophy, tremor, or fasciculations.  There was mild tenderness to palpation over the left medial malleolus with mild swelling.  The left ankle had no erythema, instability, or warmth.  Range of motion testing revealed 20 degrees dorsiflexion, 30 degrees plantar flexion, 40 degrees inversion, and 35 degrees eversion.  There was no pain on any of the ranges of motion.  There was no significant change in range of motion following repetitive testing, and so there was no additional loss of range of motion due to pain, weakness, impaired endurance, incoordination, or instability.  An X-ray of the left ankle revealed previous ORIF bimalleolar fracture that was well-healed without bony deformity.  Stabilization screws were intact, and joint space was maintained.  There appeared to be some soft tissue swelling over the medial malleolus.  The Veteran was diagnosed with left ankle tendonitis status post fracture and surgery with scar.  The examiner found no evidence of instability, an ORIF bimalleolar fracture that was well-healed without bony deformity on X-ray, and soft tissue swelling over the medial malleolus seen on X-ray and examination.      

The Board finds that the symptomatology attributable to the Veteran's left ankle disability more closely approximate no more than overall moderate limitation of motion, consistent with the 10 percent rating assigned.  In so finding, the Board observes that the Veteran consistently had 30 degrees plantar flexion and almost full dorsiflexion less only 5 degrees during his September 2008 VA examination and full dorsiflexion at his most recent July 2010 VA examination.  Additionally, the Veteran was found to have a normal gait, tandem walk, heel walking, and toe walking, and he could sit, stand, and change body position in a normal fashion.  As such, the Board finds that marked limitation of motion has not been shown. 

The Board has also considered the Veteran's functional impairment due to pain and other factors during the period in question.  However, the medical evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the Veteran's left ankle disability. 

The Board has also considered the applicability of other, alternative diagnostic codes for rating the Veteran's left ankle disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, ankylosis is not shown.  See 38 C.F.R. § 4.71a.  The Veteran's left ankle is not manifested by malunion of the os calcis or astragalus, nor is it characterized by astragalectomy.  See id.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule

The Board further finds that no separate, compensable rating for left ankle scars is warranted.  Initially, the Board notes that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  The RO has considered the amended regulations in the April 2010 SOC.  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the claim for service connection was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the version in effect prior to October 23, 2008.  No prejudice has resulted to the Veteran in the consideration of the amended criteria by the RO in April 2010, as the RO also considered the former criteria.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

Under Diagnostic Code 7805, scars are evaluated on the basis of limitation of function of the affected part, while Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7805 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 at Note (2). 

Under Diagnostic Code 7801, scars, other than of the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding six square inches (39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2). 

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1). 

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
 
In this case, the Veteran's left ankle scars do not affect limitation of function or motion of the ankle, nor are they painful on examination.  Moreover, even when combining the areas of both scars, the Veteran's left ankle scars do not exceed an area of six square inches, let alone 144 square inches.  Finally, the evidence does not show that the Veteran's scars have frequent loss of covering of skin over them, so they are not unstable.  As a result, the Board finds that there is no basis for separate, compensable ratings for the Veteran's left ankle disability under the rating criteria for scars. 

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's left ankle tendonitis status post fracture and surgery with scars.  See 38 C.F.R. § 3.159 (a)(1); Bostain, 11 Vet. App. at 127;  Routen.  10 Vet. App. at 186.  As discussed above, the persuasive evidence indicates that the Veteran's left ankle tendonitis status post fracture and surgery with scars is consistent with the assigned 10 percent initial rating. 

Under the circumstances of this case, the Board finds that, since the effective date of the award of service connection, the Veteran's left ankle tendonitis status post fracture and surgery with scars has not met the criteria for a 20 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.  

For all the foregoing reasons, there is no basis for staged rating of the Veteran's left ankle tendonitis status post fracture and surgery with scars, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  

C.  Right Thumb Status Post Fracture to First Proximal Phalanx

Historically, in July 2008, the Veteran filed a claim for service connection for right thumb status post fracture to first proximal phalanx.  The RO granted the claim in a January 2009 rating decision, and assigned an initial 0 percent rating for the right thumb disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5228, effective October 1, 2008 (the first day following the Veteran's discharge from service).  Subsequently, in a February 2011 rating decision, the RO increased the initial rating for right thumb status post fracture to first proximal phalanx from 0 percent to 10 percent, effective October 1, 2008.  

The rating for the Veteran's right thumb status post fracture to first proximal phalanx has been assigned pursuant to Diagnostic Code 5228.  As the Veteran is right-handed, his right thumb fracture affects his major extremity. 

Pertinent to the major extremity, under Diagnostic Code 5228, a noncompensable percent rating is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 centimeters to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned for limitation of motion of the thumb with a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.     

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the October 1, 2008 effective date of the award of service connection has the right thumb disability warranted a rating higher than the initial 10 percent rating assigned.  

Historically, the Veteran fractured his right thumb twice during service.  He fell on it in 1982 and was treated with a cast.  He then fractured it in 1984 while playing softball and had a splint placed on his thumb.  He reported no new injuries to his right thumb since discharge from service.  

During a September 2008 VA examination, the Veteran reported that he was pain free most of the time unless he used his thumb at the metacarpophalangeal (MCP) articulation.  His MCP articulation was noted to be swollen, and any light touch provoked discomfort.  The Veteran stated that the severity of the pain was a 1/10.  He complained of stiffness and swelling but denied any locking or instability.  He was able to dress, undress, eat, write, drive, stand, walk, sit, run, climb stairs, and lift.  He was able to carry out his usual occupation and had not missed any days of work in the past year due to his right thumb.  His gait was unaffected, and he used no assistive devices.  The Veteran indicated that flare-ups would occur on an activity-dependent basis, such as hitting or touching the area, and it would provoke discomfort for minutes.  He treated his flare-ups with Ibuprofen, which did help his condition.  

On examination, the Veteran had exquisite tenderness about the right MCP articulation.  However, he was still able to approximate the tip of his thumb to the tips of his index, middle, ring, and little fingers.  He was also able to approximate the tips of his index, middle, ring, and little fingers to the palmar crease without difficulty.  He had excellent hand grasp.  Post range of motion testing, there was no additional discomfort, swelling, or tenderness.  An X-ray of the right thumb revealed probable healed fracture at the base of the first proximal phalanx.  The Veteran was diagnosed with status post fracture of the right thumb with degenerative joint disease of the first proximal phalanx.  The examiner found no change in range of motion upon repetitive testing and no additional loss of range of motion due to pain, weakness, impaired endurance, incoordination, instability, or flare-ups.  

During a July 2010 VA examination, the Veteran reported that he had not missed any days of work in the last year due to his right thumb disability.  He complained of daily pain located on his first proximal MCP joint that was achy and dull.  He stated that the pain did not radiate and was intermittent, lasting about 5 to 10 minutes.  He indicated that the pain could be triggered by opening objects.  He also reported stiffness and swelling, but denied locking, instability, flare-ups in the last year, and treatment.  

On examination, the Veteran's first MCP joint of the right hand exhibited mild swelling and mild tenderness to palpation over the joint.  There was no erythema, warmth, or ankylosis.  The Veteran had normal positioning of the hand and fingers as well as good hand grasp.  There was no gap with opposition of the thumb to the proximal palmar crease or opposition of the thumb to the fingers.  Range of motion of the thumb was within normal limits, with 90 degrees flexion and 10 degrees hyperextension of the MCP joint and the interphalangeal joint.  There was pain only at the end of range of motion testing.  Upon repetitive motion, the Veteran had no significant change in range of motion, so there was no additional loss of range of motion due to pain, weakness, impaired endurance, incoordination, or instability.  An X-ray of the right thumb revealed moderate degenerative joint disease of the first MCP joint.  There was also a mild deformity of the base of the proximal phalanx of the thumb that could be remote posttraumatic.  The Veteran was diagnosed with right thumb status post fracture of the first proximal phalanx, and the examiner noted painful but normal range of motion at the first MCP joint as well as evidence of degenerative joint disease at the first MCP joint.  

The Veteran is currently in receipt of a 10 percent rating for his right thumb disability due to painful motion under 38 C.F.R. § 4.59.  However, the Board finds that a higher initial rating is not warranted.  As indicated, since the effective date of service connection, the medical evidence reflects full range of motion of the right thumb, even after repetitive motion testing.  Moreover, even though the Veteran has a diagnosis of arthritis, he does not have any restriction in limitation of motion of his right thumb, even to a compensable degree.  As such, an initial rating in excess of 10 percent is not warranted on the basis of limitation of motion of the right thumb.  A rating in excess of 10 percent is also not warranted on the basis of arthritis.    

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, ankylosis is not shown.  See 38 C.F.R. § 4.71a.  The Veteran's right thumb does not affect movement in his other fingers of his right hand, or interfere with overall function of his right hand.  See id.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule. 

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's right thumb status post fracture to first proximal phalanx.  See 38 C.F.R. § 3.159 (a)(1); Bostain, 11 Vet. App. at 127; Routen, 11 Vet. App. at 186.  As discussed above, the persuasive evidence indicates that the Veteran's right thumb status post fracture to first proximal phalanx is consistent with the assigned 10 percent initial rating. 

Under the circumstances of this case, the Board finds that, since the effective date of the award of service connection, the Veteran's right thumb status post fracture to first proximal phalanx has not met the criteria for a 20 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.  

For all the foregoing reasons, there is no basis for staged rating of the Veteran's right thumb status post fracture to first proximal phalanx, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 






						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right round hole of retina without detachment is denied.  

An initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with right leg sciatica is denied.  

An initial rating in excess of 10 percent for left ankle tendonitis status post fracture and surgery with scars is denied.  

An initial rating in excess of 10 percent for right thumb status post fracture to first proximal phalanx is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


